Citation Nr: 9929242	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  92-10 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for bilateral hip 
disorder.

3.  Entitlement to an initial evaluation in excess of 20 
percent for postoperative chronic left shoulder dislocation.

4.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

5.  Entitlement to an increased rating for prostatitis, 
currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel

INTRODUCTION

The veteran served on active military duty from April 1968 to 
January 1970, and from August 1971 to April 1990.  This case 
comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from the Department of Veterans Affairs 
(hereinafter VA) regional office in Montgomery, Alabama 
(hereinafter RO).

The issues of service connection for neck and left hip 
disabilities and increased ratings for hypertension, 
prostatitis and a left shoulder disorder will be addressed in 
the Remand section of this decision. 

In a Board decision dated in August 1994, the issues of 
entitlement to increased ratings for tinea pedis and 
residuals of a fracture of the middle right finger were 
referred to the RO for development and adjudication.  These 
issues are again referred for appropriate action.


FINDINGS OF FACT

There is no medical evidence showing the presence of a 
current right hip disorder.


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
hip disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  The law provides that "a person who submits a claim 
for benefits under a law administered by the Secretary shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.

The veteran's service medical record for the first period of 
active duty and a January 1971 National Guard examination 
show no pertinent abnormality.  The service medical records 
for the second period of active duty reveal the veteran was 
seen at the dispensary in February 1977.  At that time it was 
reported that the pain in his right hip has subsided.  X-rays 
of the right hip conducted in November 1978 were negative for 
any abnormalities.  He was evaluated in January 1979 
bilateral hip pain after running.  X-rays showed no acute 
pathology.  His physical examination was within normal 
limits. The retirement examination conducted in February 1990 
in showed no abnormality of the right hip.  

During a VA examination was conducted in June 1993, the 
veteran complained of pain in his hips when running.  It was 
noted that since he had stopped running, the pain had 
improved.  Range of motion of the right hip was full.  X-rays 
of the right hip showed no skeletal abnormality.  There was 
no diagnosis of a right hip disorder. 

VA and private medical records covering a period of treatment 
from November 1990 to 1993 reflect no complaint or finding 
relative to the right hip.

A VA examination was conducted in August 1996.  At that time 
the veteran reported that he began having trouble with his 
hip.  His left hip became stiff after running.  The 
examination showed that flexion of the right hip was to 125 
degrees and abduction to 45 degrees.  There was no diagnosis 
of a right hip disorder.

To summarize, the veteran contends that he currently has a 
right hip disorder, which were incurred during his active 
military duty.  The veteran complained of right hip pain in 
1977, that was noted as subsided, and further complained of 
bilateral hip pain when running.  However, at the time of the 
retirement examination in February 1990 no complaint or 
abnormal finding relative to his right hip was reported.  
Additionally, VA examinations conducted in June 1993 and 
August 1996 do not confirm the presence of a current right 
hip disability.

Without medical evidence showing the presence of a current 
right hip disability, the veteran's claim for service 
connection for a right hip disability in not well grounded 
and must be denied. See Caluza v. Brown, 7 Vet. App. 498 
(1995).


ORDER

The claim of entitlement to service connection for a right 
hip disorder is denied. 


REMAND

The most recent VA examination for compensation purposes for 
the evaluation of the hypertension was conducted in June 
1990.  The Board notes that by a statement dated in September 
1993, the veteran stated that he had experienced a dramatic 
increase in his service-connected hypertension.  If, during 
the course of an appeal, the veteran states that his 
service-connected disorder has increased subsequent to his 
last VA examination for that disorder, another VA examination 
is necessary in order to properly evaluate the 
service-connected disorder.  Snuffer v. Gober, 10 Vet. App. 
400 (1997).  Additionally, the diagnostic codes and 
provisions relating to cardiovascular disorders were revised 
effective January 12, 1998.  Where a law or regulation 
changes after a claim has been filed the version most 
favorable to the veteran will be applied.  See West v. Brown, 
7 Vet. App. 70, 76 (1994), Hayes v. Brown, 5 Vet. App. 60, 
66-67 (1993), Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

In April 1996, the Board remanded the case to the RO for 
additional development of the evidence.  At that time, the 
Board requested findings of functional impairment due to pain 
with regard to the veteran's left shoulder disorder.  The 
requested examination was conducted in August 1996.  The only 
clinical finding recorded was range of active motion. 

The VA has the duty to provide the veteran with an 
examination to obtain sufficient clinical findings to 
determine the severity of the veteran's left shoulder 
disorder.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the Court held that in evaluating a service-connected 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 (1998) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 (1998).  
The Court held that a diagnostic code based on limitation of 
motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
(1998) does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including flare-ups..

During the course of the appeal, the rating criteria for 
evaluating prostatitis was revised.  Under the revised 
criteria, Diagnostic Code 7527 provides that prostate gland 
injuries, infections, hypertrophy, and postoperative 
residuals will be rated as voiding dysfunction or urinary 
tract infection, whichever is predominant.  38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7527 (1998).  Urinary 
frequency is rated 20 percent disabling with daytime voiding 
interval between one and two hours, or awakening to void 
three to four times per night.  Id.  A 40 percent rating 
contemplates daytime voiding interval of less than one hour 
or awakening to void five or more times per night.

The August 1996 VA examination indicated that the veteran 
urinated three times in eight hours.  No distinction was made 
between daytime and nocturnal voiding.
The service medical records reflect that the veteran was 
treated for problems associated with his left hip and neck.  
VA examination conducted in August 1996 revealed diagnoses of 
degenerative arthritis of the cervical spine and left hip.  
However, x-rays taken at that time reportedly showed no 
abnormality.  The Board is of the opinion that this matter 
should be clarified.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that where a veteran appealed the initial rating assigned for 
a disability, "staged" ratings could be assigned for 
separate periods of time based on facts found.  Fenderson, 12 
Vet. App. at 126.  In view of these facts, the Board is of 
the opinion that contemporaneous and through VA examinations 
are warranted.  

Accordingly, these issues are remanded to the RO for the 
following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to August 
1996, should be obtained and associated 
with the claims file. 

2.  The RO should schedule a VA 
examination by an orthopedist to 
determine the nature, severity, and 
etiology of any disabilities involving 
the cervical spine and left hip, and the 
severity of the veteran's 
service-connected left shoulder 
disorder.  In addition to x-rays, any 
other indicated tests and studies should 
be accomplished.  The claims file and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is requested to identify the 
major extremity.  The cervical spine, 
left hip, and left shoulder should be 
examined for degrees of limitation of 
motion.  The examiner should also be 
asked to note the normal degrees of 
motion of the involved joints.  
Additionally, the examiner should be 
requested to determine whether the 
cervical spine, left hip, and left 
shoulder exhibit weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
lost or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.

Further, the examiner should be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the cervical spine, left hip, and 
left shoulder are used repeatedly over a 
period of time.  See Deluca v. Brown, 8 
Vet. App. 202 (1994).  It is requested 
that the examiner specify whether the 
veteran has arthritis of the cervical 
spine and left hip.  Following the 
examination it is requested that the 
examiner render an opinion as to whether 
it is as likely as not any disabilities 
diagnosed involving the cervical spine 
and left hip are related to the 
veteran's service or any incident 
therein.  A complete rational for any 
opinion expressed should be include in 
the report.  

3.  The veteran should be afforded a VA 
examination by a specialist in 
cardiovascular disorders to determine the 
nature and severity of any cardiovascular 
disorders, to include the service-
connected hypertension.  All pertinent 
symptomatology and findings should be 
reported in detail.  In addition to an 
EKG and chest x-rays, any other indicated 
diagnostic tests and studies should be 
accomplished.  The claims file and a copy 
of this Remand must be made available to 
the examiner prior to the examination.  A 
complete rational for any opinion 
expressed should be included in the 
examination report. 

4.  A VA examination should be conducted 
by a specialist in genitourinary 
disorders in order to determine the 
severity of the service connected 
prostatitis.  The claims file and a copy 
of this Remand must be made available to 
the examiner prior to the examination.  
All indicated diagnostic tests and 
studies should be accomplished.  It is 
requested that the examiner obtain a 
detailed history regarding treatment, to 
include any hospitalization.  The 
examiner should specify daytime voiding 
intervals and the number of times the 
veteran is awakened at night in order to 
void.  

5.  The RO should notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

6.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 

7.  The RO should readjudicate the issues 
in appellate status, to include 
consideration of the Court's holdings in 
Fenderson and Deluca, pertinent old and 
revised rating criteria, and 38 C.F.R. 
§§ 4.40, 4.45. 4.59.  Thereafter, if any 
issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative, to include any revised 
regulations pertinent to rating the 
veteran's hypertension.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals







